Case 1:18-cv-06460-SJ-CLP Document 1 Filed 11/13/18 Page 1 of 13 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 KIMBERLY ANN THOMAS,

                                       Plaintiff,
                                                                COMPLAINT
                -against-

 TRANS UNION, LLC, in its own name and d/b/a                    JURY TRIAL DEMANDED
 TRANS UNION RENTAL SCREENING SOLUTIONS,
 INC., and TRANSUNION RENTAL SCREENING
 SOLUTIONS, INC., in its own name,

                                       Defendants.


   Plaintiff, Kimberly Ann Thomas (“Plaintiff”), by her attorneys, the Law Office of Adam G.

Singer, PLLC, as and for her Complaint against Defendants (a) Trans Union, LLC (“Trans

Union”) (i) in its own name, and (ii) d/b/a TransUnion Rental Screening Solutions, Inc.

(“TURSS”), and (b) TURSS in its own name (together, Trans Union and TURSS are

“Defendants”), alleges as follows:

                                       Preliminary Statement

1. Plaintiff brings this action against Defendants to recover actual, statutory, and punitive

    damages, injunctive relief, and statutory attorney’s fees pursuant to the Fair Credit

    Reporting Act, 15 U.S.C. §1681 et seq. (“FCRA”) and the New York Fair Credit Reporting

    Act, NY General Business Law §380 et seq. (“NY FCRA”).

2. Congress enshrined within the FCRA the “need to insure that consumer reporting agencies

    exercise their grave responsibilities with fairness, impartiality, and a respect for the

    consumer’s right to privacy.” §1681(a)(4).

3. Moreover, Congress has plainly stated the purpose of the FCRA is “to require that consumer

    reporting agencies adopt reasonable procedures for meeting the needs of commerce for

                                            Page 1 of 13
Case 1:18-cv-06460-SJ-CLP Document 1 Filed 11/13/18 Page 2 of 13 PageID #: 2



   consumer credit, personnel, insurance, and other information in a manner which is fair and

   equitable to the consumer, with regard to the confidentiality, accuracy, relevancy, and

   proper utilization of such information . . . .” §1681(b).

4. Similarly, courts have stated that the purpose of the FCRA is to address the “serious

   problem in the credit reporting industry . . . of inaccurate or misleading information.”

   Kilpakis v. JPMorgan Chase Fin. Co., LLC, 229 F. Supp. 3d 133, 142 (E.D.N.Y. 2017)

   (quoting Koropoulos v. Credit Bureau, Inc. 734 F.2d 37, 40 at fn. 4 (DC Cir. 1984)

   (citations omitted) (emphasis in original). See also, e.g., Porter v. Talbot Perkins Children's

   Servs., 355 F. Supp. 174, 176 (S.D.N.Y. 1973) (“The purpose of the Fair Credit Reporting

   Act is to protect an individual from inaccurate or arbitrary information about [the

   individual] in a consumer report that is being used as a factor in determining the individual's

   eligibility for credit, insurance or employment.”) (citing 116 Cong. Rec. 36572 (1970)).

5. Plaintiff is a consumer and Defendants are consumer reporting agencies (“CRAs”) within

   the meaning of the FCRA. More specifically, Trans Union and TURSS operate as a single

   CRA. Trans Union has structured itself so as to warehouse its sale of consumer reports in

   one entity, and its sale of, among other types of consumer reports, certain landlord-tenant

   purposed consumer reports in a second entity, TURSS. Trans Union is the sole owner of

   TURSS and has substantial involvement in TURSS operations with respect to the

   production of, and the information included in, (a) consumer reports that TURSS sells, and

   (b) disclosure of information to consumers by TURSS.

6. This is a “mixed file” case. A mixed file occurs when a CRA “mixes” information

   belonging to one consumer with the file of another consumer. Here, because Defendants

   failed to maintain and/or follow reasonable procedures to assure the maximum possible



                                           Page 2 of 13
    Case 1:18-cv-06460-SJ-CLP Document 1 Filed 11/13/18 Page 3 of 13 PageID #: 3



        accuracy of information in Plaintiff’s credit file, Defendants mixed landlord-tenant

        screening records or information for another consumer into Plaintiff’s credit file (“Mixed

        File Information”).

    7. Specifically, because of the Mixed File Information, Defendants inaccurately published a

        consumer report stating that – pursuant to Civil Court of the City of New York, County of

        Kings, Housing Part, case No. LT-087030-14/KI, concerning 196 Rockaway PKWY, Apt.

        5D; Brooklyn, NY 11212 (“Eviction Proceeding”) – Plaintiff fell under the dataset “New

        York Evictions.” 1

    8. Because of Mixed File Information in the Report Defendants sold to real estate property

        management company Hudson Gilbert Inc. (“Hudson Gilbert”) indicating that Plaintiff had

        been evicted from the Rockaway PKWY Apartment in the Eviction Proceeding, Plaintiff’s

        application to lease an apartment on Fenimore Street (“Fenimore Street Apartment”) in

        Brooklyn, New York was denied.

    9. In fact, Plaintiff never lived at 196 Rockaway PKWY, Apt 5D (“Rockaway PKWY

        Apartment”). Nor has Plaintiff ever been evicted from housing or sued by a landlord for

        any reason. Indeed, prior to the prior to the filing of this Complaint, Plaintiff has never been

        a party to a lawsuit of any kind.

    10. By selling a Report about Plaintiff containing derogatory Mixed File Information about

        Plaintiff’s supposed eviction from the Rockaway PKWY Apartment, Defendants violated

        the §1681e(b) of the FCRA (and an analogous provision of the NY FCRA) by failing to

        maintain and/or follow procedures to ensure the maximum possible accuracy of the

        information they reported about Plaintiff.



1
    The Eviction Proceeding is referred to on the consumer report at issue (“Report”) as case 2014K087030.

                                                     Page 3 of 13
Case 1:18-cv-06460-SJ-CLP Document 1 Filed 11/13/18 Page 4 of 13 PageID #: 4



11. As a direct and proximate result of Defendants’ willful and/or negligent actions, conduct,

   and omissions, including but not necessarily limited to reporting of inaccurate derogatory

   Mixed File Information to Hudson Gilbert, Defendants (a) unlawfully disparaged Plaintiff’s

   fiscal responsibility as a debtor, creditworthiness, and character, (b) thereby causing

   Plaintiff (i) to be denied an opportunity to relocate herself and her five children from a New

   York City public shelter to the Fenimore Street Apartment, and (ii) to suffer substantial

   anxiety and emotional distress, all of which are cognizable damages pursuant to the FCRA.

12. Defendants’ willful violations of the FCRA entitles Plaintiff to an award of punitive

   damages.

                                      Jurisdiction and Venue

13. The jurisdiction of this Court is conferred by 15 U.S.C. § 1681(p). This Court has

   supplemental jurisdiction of those state law claims asserted herein pursuant to 28 U.S.C. §

   1367(a).

14. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).


                                          The Parties


15. Plaintiff, Kimberly Ann Thomas, is an individual and “consumer” within the meaning of the

   FCRA (15 U.S.C. § 1681a(c)) and NY FCRA (NY GBL § 380-a(b)). Plaintiff resides at

   3003 Seagirt Avenue, Apartment 2, Far Rockaway, NY 11691.

16. Trans Union LLC is a Delaware limited liability company, duly authorized and qualified to

   do business in the State of New York. Trans Union LLC is a Defendant, in its own name

   and in its capacity doing business as TransUnion Rental Screening Solutions, Inc.

17. TransUnion Rental Screening Solutions, Inc. is also a Defendant in its own name.

   TransUnion Rental Screening Solutions, Inc. is a private corporation and a wholly-owned

                                           Page 4 of 13
Case 1:18-cv-06460-SJ-CLP Document 1 Filed 11/13/18 Page 5 of 13 PageID #: 5



    subsidiary of Trans Union LLC, and maintains a principal place of business at 5889 South

    Greenwood Plaza Boulevard, Suite 201, Greenwood Village, Colorado.


                                      Factual Allegations


Trans Union’s tenant-screening products

18. Trans Union’s best-known product is conventional credit reporting. However, through its

    subsidiary TURSS, Trans Union provides a product called SmartMove, an online tenant

    screening solution that enables landlords and real estate agents to screen rental applicants.

    See https://www.transunion.com/product/smartmove. In addition to providing tenant-

    screening reports via its SmartMove product through TURSS, Trans Union also provides

    tenant-screening reports to landlords and property managers directly through its

    ResidentScreening product, which Trans Union offers through its CreditRetriever platform.

    See https://residentscreening.transunion.com.

    Trans Union’s SmartMove tenant-screening platform

19. For its tenant-screening business through TURSS, Trans Union, markets its services as

    follows:

                   Great reports. Great convenience. Great tenants.

                   It used to be that accurate screening of tenants was only available
                   for large property management companies. But TransUnion
                   changed that with SmartMove—a convenient tenant screening
                   service tailored for property owners who manage properties on a
                   smaller scale. Now property owners can get access to accurate
                   credit, criminal and eviction histories on renters, and receive
                   custom leasing recommendations in order to make quicker and
                   better-informed decisions.

                   SmartMove’s patented tenant screening product allows renters to
                   “push” credit reports directly to landlords, which enables credit
                   screening while protecting consumer information. Accounts can


                                            Page 5 of 13
Case 1:18-cv-06460-SJ-CLP Document 1 Filed 11/13/18 Page 6 of 13 PageID #: 6



                  be created for free and reports delivered in a matter of minutes.
                  And… it’s completely paperless, as it’s all processed online.

                  SmartMove offers a convenient and reliable way to help ensure
                  that landlords identify great tenants for their properties and
                  renters have a secure way in which to pass their information.

   See https://www.transunion.com/product/smartmove.

20. Further, with respect to SmartMove, Trans Union touts the following “Product Highlights”:

               Straight from the source
               One of the three nationwide consumer reporting agencies that tracks
               and reports consumer payment histories

               Reliable data
               Maintained and delivered in accordance with the FCRA

               Broad coverage
               Millions of records covering credit, criminal and evictions histories

               More accurate matching
               Advanced matching logic to match your rental applicants to our report
               histories

               Just for Tenant Screening
               Report types and formats are specific to helping you decide which
               rental applicant to choose

      See https://www.transunion.com/product/smartmove


   Trans Union’s ResidentScreening platform

21. ResidentScreening is another tenant-screening platform, which Trans Union offers directly

   to customers as part of its CreditRetriever product. Trans Union markets its

   ResidentScreening platform as follows:


               The enhanced TransUnion ResidentScreening platform is:
               FAST: Screen applicants in just 60 seconds
               SIMPLE: Enter addresses with predictive address entry
               EFFORTLESS: Easily navigate screens

                                          Page 6 of 13
Case 1:18-cv-06460-SJ-CLP Document 1 Filed 11/13/18 Page 7 of 13 PageID #: 7



                CLEAR: Get clearer, more concise screening results
       See https://residentscreening.transunion.com/
22. Further concerning its ResidentScreening platform, Trans Union states that it provides,

    among other things:

                Full Eviction Coverage Instantly access applicants' eviction history
                and trust TransUnion's data driven recommendation to predict future
                evictions

                Comprehensive Compliance Trust that your screening results are
                designed to comply with the Fair Credit Reporting Act and other laws


       See https://www.transunion.com/product/resident-screening.


Defendants are consumer reporting agencies under the FCRA

23. Defendants are regularly engaged in the business of assembling, evaluating, and disbursing

    information concerning consumers for the purpose of furnishing consumer reports to third

    parties.

24. The data and reports Defendants sell are used and expected to be used for multiple purposes

    governed by 15 U.S.C. § 1681b, and the public records data included in each report bears on

    the credit history, creditworthiness, reputation, personal characteristics and mode of living

    of each respective consumer.

25. Defendants’ misattribution of the Eviction Proceeding to Plaintiff is a symptom of a

    systemic problem at Trans Union. Trans Union is and has been aware of the extensive

    allegations of problems in its reporting of public record information, including the reporting

    of civil judgments, related to other consumers. See, e.g., Stipulation and Agreement of

    Settlement entered into between Trans Union and putative class representatives and related




                                           Page 7 of 13
 Case 1:18-cv-06460-SJ-CLP Document 1 Filed 11/13/18 Page 8 of 13 PageID #: 8



     documents concerning settlement of class action claims against Trans Union concerning

     public record reporting. 2

 26. Defendants in this action, as well as a host of other entities under the Trans Union umbrella,

     are integrated as a single national CRA (Defendant Trans Union LLC), with all databases

     marketed and made available to each of Trans Union’s customers regardless of structure or

     category of content. For example, a tenant screening user can obtain a single report through

     either the SmartMove or TenantScreening platforms that contain both credit reporting data

     and criminal history data. Employer customers can receive all of the data in the public

     records database as well as the conventional credit history data.

 27. Accordingly, Defendants operate collectively and jointly as a national “consumer reporting

     agency,” as defined in section 1681a(f) of the FCRA. Defendants are therefore subject to the

     requirements of the FCRA and sell consumer reports about millions of consumers annually.

Mixed File Information reported by Defendants delayed Plaintiff and her children from
moving out of a New York City public shelter

 28. In or about January 2017, Plaintiff Kimberly Ann Thomas learned of the Eviction

     Proceeding after she applied for the Fenimore Street apartment through Hudson Gilbert.

     Plaintiff’s application was denied, pursuant to information disclosed to Plaintiff by a

     Hudson Gilbert agent, because inaccurate and derogatory Mixed File Information on a

     background check report prepared by Defendants incorrectly showed Plaintiff’s name under

     “Dataset: New York Evictions,” and listed the Rockaway PKWY Apartment and docket




2
  See (a) www.tupublicrecordsettlement.com/pdf/Settlement_Agreement.pdf (Stipulation and Agreement of
Settlement of class action claims), and (b) www.tupublicrecordsettlement.com/pdf/Preliminary_Order.pdf (Order (1)
Conditionally Certifying A Settlement Class, (2) Preliminarily Approving Class Action Settlement, (3) Approving
Notice Plan and (4) Setting Final Approval Hearing for civil actions entitled Carolyn Clark v. TransUnion. LLC.
United States District Court for the Eastern District of Virginia, Case No. 3:15-cv-000391 and Olga Anderson, et al.
v. TransUnion. LLC, United States District Court for the Eastern District of Virginia, Case No. 3:16-cv-000558).

                                                   Page 8 of 13
Case 1:18-cv-06460-SJ-CLP Document 1 Filed 11/13/18 Page 9 of 13 PageID #: 9



   number of the Eviction Proceeding. Based on the Report, Hudson Gilbert informed Plaintiff

   that it could not approve Plaintiff for the Fenimore Street Apartment.

29. At the time of Plaintiff’s application for the Fenimore Street Apartment through Hudson

   Gilbert in January 2017, Plaintiff was attempting to relocate herself and her five children out

   of a public shelter operated by the City of New York at 882 Dumont Avenue, Brooklyn, NY

   11207.

30. Upon information and belief, Hudson Gilbert was at all relevant times a party to an

   agreement with Defendants, pursuant to which Hudson Gilbert paid Defendants a fee to

   obtain access to their SmartMove platform and/or Trans Union’s direct ResidentScreening

   platform through its CreditRetriever product, to evaluate applicants for residential leasing.

31. Under the SmartMove and ResidentScreening platforms, Trans Union provides companies

   like Hudson Gilbert with a background search information concerning housing applicants

   like Plaintiff.

32. In approximately January 2017, Defendants sold Hudson Gilbert the Report in connection

   with Plaintiff’s application for the Fenimore Street Apartment. The inaccurate and

   derogatory Mixed File Information on the Report, incorrectly showing Plaintiff’s name

   under “Dataset: New York Evictions,” listed the Rockaway PKWY Apartment and the

   docket number of the Eviction Proceeding. The fact that Plaintiff appeared on the Report is

   the result of Defendants’ mixing of the credit file of Plaintiff, Kimberly Ann Thomas, with

   the credit file of another individual with a similar name. The Report was grossly defamatory

   and inaccurate. As stated above, Plaintiff was not a party to the Eviction Proceeding, and

   she has never been a party to any landlord-tenant dispute.




                                           Page 9 of 13
Case 1:18-cv-06460-SJ-CLP Document 1 Filed 11/13/18 Page 10 of 13 PageID #: 10



 33. Because of the Report, Plaintiff was unable to relocate herself and her five children from the

    very difficult living conditions in a New York City public shelter at a time when, but for the

    Report, she could have relocated her family out of the shelter and into the Fenimore Street

    Apartment.

 34. By issuing a Report concerning Plaintiff with Mixed File Information concerning the

    Eviction Proceeding, Defendants failed to employ and/or follow reasonable procedures to

    comply with their duty under § 1681e(b) to assure the maximum possible accuracy of

    information they reported on consumer reports about Plaintiff.

 35. Because Defendants sold the Report stating that Plaintiff was evicted from the Rockaway

    PKWY Apartment, Plaintiff suffered damage to her reputation for creditworthiness,

    emotional harm, stress and embarrassment.

 36. Moreover, Plaintiff was compelled to spend substantial time taking steps to establish with

    Trans Union that she was not a party to the Eviction Proceeding. Due to Plaintiff’s efforts,

    Trans Union ultimately informed Plaintiff that its investigation had resulted in the removal

    of its record of the Eviction Proceeding from Defendants’ database.

 37. At all times pertinent hereto, Defendants were acting by and through their agents, servants

    and/or employees, who were acting within the scope and course of their employment, and

    under the direct supervision and control of Defendants.

 38. At all times pertinent hereto, the acts and omissions in violation of the FCRA by

    Defendants, as well as their agents, servants and/or employees, were intentional, willful,

    reckless, and in wanton disregard for Plaintiff’s rights. As such, Defendants are liable for,

    among other relief, statutory damages, pecuniary and nonpecuniary actual damages,

    reasonable attorney’s fees and costs, and punitive damages pursuant to FCRA § 1681n.



                                           Page 10 of 13
Case 1:18-cv-06460-SJ-CLP Document 1 Filed 11/13/18 Page 11 of 13 PageID #: 11



 39. Alternatively, the acts and omissions in violation of the FCRA by Defendants, as well as

    their agents, servants and/or employees, was Defendants as well as their agents, servants

    and/or employees, were negligent. As such, Defendants are liable for, among other relief,

    statutory damages, pecuniary and nonpecuniary actual damages, and reasonable attorney’s

    fees and costs, pursuant to FCRA § 1681o.

                                     FIRST CAUSE OF ACTION
                                   VIOLATIONS OF FCRA § 1681e(b)

 40. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at length

    herein.

 41. At all times pertinent hereto, Defendants were a “persons” and, together, a single “consumer

    reporting agency” as those terms are defined by 15 U.S.C. §§ 1681a(b) and (f).

 42. At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by 15 U.S.C.

    § 1681a(c).

 43. At all times pertinent hereto, the above-described Report was a “consumer report” as that

    term is defined by 15 U.S.C. § 1681a(d).

 44. Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendants are liable to the Plaintiff

    for willfully and negligently failing to comply with the requirements imposed on consumer

    reporting agencies concerning the maximum possible of information in consumer reports

    published to third-parties pursuant to 15 U.S.C. § 1681e(b).

 45. The conduct of Defendants is a direct and proximate cause of, as well as a substantial factor

    in, bringing about serious injuries, actual damages and harm to the Plaintiff that are outlined

    more fully above. As a result, Defendants are liable to the Plaintiff for the full amount of

    statutory, actual and punitive damages, along with the attorney’s fees and the costs of

    litigation, as well as such further relief, as may be permitted by law.


                                           Page 11 of 13
Case 1:18-cv-06460-SJ-CLP Document 1 Filed 11/13/18 Page 12 of 13 PageID #: 12



                                 SECOND CAUSE OF ACTION
                              VIOLATIONS OF NY FCRA § 380-j(e)

 46. Plaintiff realleges and incorporates the above paragraphs as if reasserted and realleged

    herein.

 47. Defendants violated the NY FCRA by failing to establish and/or to follow reasonable

    procedures to assure maximum possible accuracy of the information concerning Plaintiff in

    the preparation of Plaintiff’s Report and credit files that Defendants published and

    maintained, in violation of § 380-j(e).

 48. These violations of § 380-j(e) were willful. A such, Defendants are liable for actual

    damages, costs and reasonable attorney’s fees, and punitive damages in an amount to be

    determined by the Court pursuant to § 380-l. Plaintiff also is entitled to injunctive relief

    restraining Defendants from any further violations of Plaintiff's rights pursuant to the NY

    FCRA.

 49. In the alternative, Defendants were negligent, entitling Plaintiff to recover actual damages

    and costs and reasonable attorney's fees pursuant to § 380-m, as well as injunctive relief

    restraining Defendants from any further violations of Plaintiff's rights pursuant to the NY

    FCRA.

       WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages and equitable

    relief against Defendants:

1. Awarding Plaintiff against each Defendant actual damages, statutory damages, punitive

   damages, costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n and §1681o and

   NY GBL §380-l and §380-m;

2. Ordering Defendants:




                                              Page 12 of 13
Case 1:18-cv-06460-SJ-CLP Document 1 Filed 11/13/18 Page 13 of 13 PageID #: 13



        a. to immediately and permanently (i) delete all inaccurate information from Plaintiff’s

            credit reports and files, and (ii) cease reporting the inaccurate information to any and

            all persons and entities to whom Defendants report consumer credit information; and

        b. to send updated and corrected credit report information to all persons and entities to

            whom Defendants have reported inaccurate information about Plaintiff within the last

            three years;

3. Enjoining Defendants from violating Plaintiff's NY FCRA rights; and

4. Such other and further relief as may be necessary, just, and proper.

                                 DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury as to all

issues so triable.


                                               /s/ Adam G. Singer
                                               LAW OFFICE OF ADAM G. SINGER, PLLC
                                               Adam G. Singer (AS7294)
                                               asinger@adamsingerlaw.com
                                               Brett D. Sherman (BS5688)
                                               brett.sherman@adamsingerlaw.com
                                               One Grand Central Place
                                               60 E. 42nd Street, Suite 4600
                                               New York, NY 10165
                                               T: 212.842.2428




                                            Page 13 of 13
